                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     YAN MEI ZHENG-LAWSON, et al.,                        Case No. 17-cv-06591-BLF
                                   8                    Plaintiffs,
                                                                                              ORDER RE PENDING
                                   9             v.                                           ADMINISTRATIVE MOTIONS TO
                                                                                              FILE UNDER SEAL
                                  10     TOYOTA MOTOR CORPORATION, et
                                         al.,                                                 [Re: ECF 84, 87, 89, 92, 95]
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          This order addresses five administrative motions to seal: (1) Plaintiffs’ Administrative
                                  14   Motion to File under Seal Documents in Support of Class Certification (ECF 84); (2) Plaintiffs’
                                  15   Administrative Motion to File under Seal Corrected Memorandum of Points and Authorities in
                                  16   Support of Plaintiffs’ Motion for Class Certification (ECF 87); (3) Defendants’ Administrative
                                  17   Motion for Order Sealing Records Lodged Conditionally Under Seal in Connection with
                                  18   Plaintiffs’ Motion for Class Certification (ECF 89); (4) Defendants’ Administrative Motion to File
                                  19   under Seal Documents in Support of Opposition to Plaintiffs’ Motion for Class Certification (ECF
                                  20   92); and (5) Defendants’ Administrative Motion to File under Seal Documents in Support of
                                  21   Opposition to Plaintiffs’ Motion for Class Certification (ECF 95).
                                  22          The Court’s rulings are set forth as follows.
                                  23    I.    LEGAL STANDARD
                                  24          “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  25   and documents, including judicial records and documents.’” Kamakana v. City and Cnty. of
                                  26   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  27   U.S. 589, 597 & n.7 (1978)). Consequently, filings that are “more than tangentially related to the
                                  28   merits of a case” may be sealed only upon a showing of “compelling reasons” for sealing. Ctr. for
                                   1   Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016). Filings that are only

                                   2   tangentially related to the merits may be sealed upon a lesser showing of “good cause.” Id. at

                                   3   1097.

                                   4           Sealing motions filed in this district also must be “narrowly tailored to seek sealing only of

                                   5   sealable material.” Civil L.R. 79-5(b). A party moving to seal a document in whole or in part

                                   6   must file a declaration establishing that the identified material is “sealable.” Civ. L.R. 79-

                                   7   5(d)(1)(A). “Reference to a stipulation or protective order that allows a party to designate certain

                                   8   documents as confidential is not sufficient to establish that a document, or portions thereof, are

                                   9   sealable.” Id.

                                  10           Where the moving party requests sealing of documents because they have been designated

                                  11   confidential by another party or a non-party under a protective order, the burden of establishing

                                  12   adequate reasons for sealing is placed on the designating party or non-party. Civ. L.R. 79-5(e).
Northern District of California
 United States District Court




                                  13   The moving party must file a proof of service showing that the designating party or non-party has

                                  14   been given notice of the motion to seal. Id. “Within 4 days of the filing of the Administrative

                                  15   Motion to File Under Seal, the Designating Party must file a declaration . . . establishing that all of

                                  16   the designated material is sealable.” Civ. L.R. 79-5(e)(1). “If the Designating Party does not file a

                                  17   responsive declaration . . . and the Administrative Motion to File Under Seal is denied, the

                                  18   Submitting Party may file the document in the public record no earlier than 4 days, and no later

                                  19   than 10 days, after the motion is denied.” Civ. L.R. 79-5(e)(2).

                                  20    II.    DISCUSSION

                                  21           The parties’ motions fall into two categories, those relating to Plaintiffs’ motion for class

                                  22   certification, and those relating to Defendants’ opposition to class certification.

                                  23           A.       Sealing Motions Relating to Plaintiffs’ Motion for Class Certification

                                  24                    (ECF 84, 87, 89)

                                  25           Plaintiffs have filed two sealing motions, ECF 84 and 87, requesting sealing or partial

                                  26   sealing of documents filed in support of their motion for class certification, on the basis that the

                                  27   documents contain information designated confidential by Defendants. Because Defendants are

                                  28   the designating parties, they have the burden of establishing that sealing is appropriate.
                                                                                          2
                                   1          Defendants have addressed that burden by filing their own sealing motion, ECF 89,

                                   2   seeking to seal some, but not all, of the documents identified by Plaintiffs in their sealing motions.

                                   3   Defendants argue that the good cause standard applies, and this Court has applied the good cause

                                   4   standard to documents relating to class certification in the past. See Bohannon v. Facebook, Inc.,

                                   5   No. 12-CV-01894-BLF, 2014 WL 5598222, at *2 (N.D. Cal. Nov. 3, 2014) (applying good cause

                                   6   standard to documents related to class certification motion). However, since the Ninth Circuit

                                   7   clarified in Chrysler that the compelling reasons standard applies whenever the motion at issue is

                                   8   “more than tangentially related to the underlying causes of action,” Ctr. for Auto Safety v.

                                   9   Chrysler Grp., LLC, 809 F.3d 1092, 1099 (9th Cir. 2016), most district courts within the Ninth

                                  10   Circuit have applied the compelling reasons test to documents relating to class certification. See,

                                  11   e.g., Wetzel v. CertainTeed Corp., No. C16-1160JLR, 2019 WL 1236859, at *3 (W.D. Wash. Mar.

                                  12   18, 2019) (“[S]ince Chrysler, district courts that have addressed the issue have regularly found
Northern District of California
 United States District Court




                                  13   that the compelling reasons standard applies to motions to seal exhibits attached to motions for

                                  14   class certification.”); McCurley v. Royal Seas Cruises, Inc., No. 17-CV-00986-BAS-AGS, 2018

                                  15   WL 3629945, at *2 (S.D. Cal. July 31, 2018) (“[C]ourts apply the compelling reasons standard to

                                  16   a motion to seal a document filed in connection with a motion for class certification.”); In re

                                  17   Seagate Tech. LLC, 326 F.R.D. 223, 246 (N.D. Cal. 2018) (applying compelling reasons standard

                                  18   to documents relating to class certification); Weisberg v. Takeda Pharm. U.S.A., Inc., No. CV 18-

                                  19   784 PA (JCX), 2018 WL 6252458, at *2 (C.D. Cal. July 3, 2018) (“Because the Motion for Class

                                  20   Certification is more than tangentially related to the merits of the case, the compelling reasons

                                  21   standard applies in determining whether to grant the Application to Seal.”). In the wake of

                                  22   Chrysler, this Court likewise concludes that the compelling reasons standards applies to class

                                  23   certification motions and documents related thereto.

                                  24          Although Defendants’ motion is couched in terms of good cause, the reasons Defendants

                                  25   put forward for sealing also satisfy the compelling reasons test. Moreover, Defendants’ requests

                                  26   are narrowly tailored. While Defendants do seek sealing of certain documents in their entirety, for

                                  27   the most part Defendants seek limited redactions of the documents in question to protect

                                  28   confidential and proprietary information.
                                                                                         3
                                   1          Defendants have submitted the declarations of W. Joshua Hoffmann, the Senior Manager

                                   2   of Dealer Digital Solutions and Relationship Marketing at Defendant Toyota Motor Sales, U.S.A.,

                                   3   Inc., and John Ciarletta, the Senior Manager of Consumer Insights at Defendant Toyota Motor

                                   4   North America, Inc. See Hoffmann Decl., ECF 89-1; Ciarletta Decl., ECF 89-2. Mr. Hoffmann

                                   5   and Mr. Ciarletta explain that the documents and portions of documents as to which Defendants

                                   6   seek sealing contain information regarding Defendants’ proprietary marketing strategies, training

                                   7   materials, and competitor analyses. Hoffman Decl. ¶¶ 5-6. The documents also contain

                                   8   information regarding Defendants’ internal business objectives, communications, procedures, and

                                   9   confidential contractual agreements. Hoffman Decl. ¶ 5. Some documents include information

                                  10   obtained pursuant to a contract with a third party company that Defendants hired to conduct

                                  11   independent industry research. Ciarletta Decl. ¶¶ 3-4. Finally, the documents include information

                                  12   derived from exclusive customer in-home interviews and confidential surveys. Ciarletta Decl. ¶¶
Northern District of California
 United States District Court




                                  13   6-9. The declarants represent that the information in question has been kept confidential, and

                                  14   disclosure could cause substantial harm to Defendants’ competitive standing in the automotive

                                  15   industry. Hoffmann Decl. ¶¶ 4-7; Ciarletta Decl. ¶¶ 5-8.

                                  16          Based on Defendants’ showing, the Court GRANTS Defendants’ sealing motion. The

                                  17   Court GRANTS IN PART Plaintiffs’ sealing motions as to those documents and portions of

                                  18   documents Defendants have shown to be sealable, and it DENIES Plaintiffs’ sealing motions with

                                  19   respect to those documents Defendants have not sought to seal. The Court’s ruling is summarized

                                  20   in the following chart:

                                  21
                                              ECF No.                   Document                               Ruling
                                  22        ECF 84-4        Memorandum of Points and              Denied. Document withdrawn by
                                  23                        Authorities in Support of             Plaintiffs and superseded by
                                                            Plaintiffs’ Motion for Class          Corrected Memorandum
                                  24                        Certification

                                  25        ECF 87-4        Corrected Memorandum of Points        Granted as to lines: 1:17-22; 2:17-
                                                            and Authorities in Support of         24; 3:3; 3:10-15; 3:21; 4:10-12;
                                  26                        Plaintiffs’ Motion for Class          4:17-19; 5:1; 5:4; 5:6; 5:18-21;
                                                            Certification                         6:1-3; 6:6; 9:21; 11:2-5; 17:11;
                                  27                                                              and 19:16.
                                  28
                                                                                           4
                                   1   ECF 84-8      Expert Report of Dave McLellan     Denied. Designating parties,
                                                     Consulting in Support of           Defendants, have not sought
                                   2                 Plaintiffs’ Motion for Class       sealing.
                                                     Certification
                                   3
                                       ECF 84-6      Expert Report of Stefan Boedecker Denied. Designating parties,
                                   4                 in Support of Plaintiffs’ Motion  Defendants, have not sought
                                                     for Class Certification           sealing.
                                   5
                                                     Exhibits to the Declaration of
                                   6   (see below)   Robert S. Green in Support of      (see below)
                                                     Plaintiffs’ Motion for Class
                                   7                 Certification
                                   8   ECF 85-7      Exhibit 4, Excerpts of the W.      Granted as to lines: 29:8-13;
                                                     Joshua Hoffmann deposition         30:9; 39:23-25; 49:15-21; 54:3-
                                   9                 transcript                         10; 55:9-10; 55:17-6:14; 58:14-23;
                                                                                        59:1; 59:13-22; 60:2-9; 60:22-
                                  10                                                    61:3; 61:8-9; 61:11-23; 62:5-6;
                                  11                                                    62:11-25;
                                                                                        64:18-65:3; 66:4-5; 66:17
                                  12
Northern District of California




                                       ECF 85-9      Exhibit 5, Excerpts of the A. Hack Granted as to lines: 23:23; 24:16;
 United States District Court




                                  13                 deposition transcript              24:25-25:1; 25:7-8; 25:12-15;
                                                                                        30:14-31:3; 49:14;
                                  14                                                    49:14; 54:4; 54:13- 56:10; 57:7;
                                  15                                                    57:17-19; 72:18-73:12; 84:8-9;
                                                                                        96:22-23; 98:5-8; 104:6-10;
                                  16                                                    113:23-114:4; 114:22; 115:17-19.

                                  17   ECF 85-15     Exhibit 10, Responses to           Granted as to Interrogatory Nos. 9
                                                     Interrogatories                    and 13; Exhibits A and B.
                                  18   ECF 85-17     Exhibit 11                         Denied. Designating parties,
                                  19                                                    Defendants, have not sought
                                                                                        sealing.
                                  20   ECF 85-19     Exhibit 12                         Granted as to pages 00004924-
                                  21                                                    00004928.
                                       ECF 85-21     Exhibit 13                         Granted as to entire document.
                                  22
                                       ECF 85-24     Exhibit 15                         Denied. Designating parties,
                                  23                                                    Defendants, have not sought
                                                                                        sealing.
                                  24
                                       ECF 85-26     Exhibit 16                         Denied. Designating parties,
                                  25                                                    Defendants, have not sought
                                                                                        sealing.
                                  26
                                       ECF 85-31     Exhibit 20                         Denied. Designating parties,
                                  27                                                    Defendants, have not sought
                                                                                        sealing.
                                  28
                                                                                 5
                                   1   ECF 85-33   Exhibit 21       Denied. Designating parties,
                                                                    Defendants, have not sought
                                   2                                sealing.

                                   3   ECF 85-35   Exhibit 22       Denied. Designating parties,
                                                                    Defendants, have not sought
                                   4                                sealing.

                                   5   ECF 85-37   Exhibit 23       Denied. Designating parties,
                                                                    Defendants, have not sought
                                   6                                sealing.

                                   7   ECF 85-39   Exhibit 24       Denied. Designating parties,
                                                                    Defendants, have not sought
                                   8                                sealing.

                                   9   ECF 85-41   Exhibit 25       Denied. Designating parties,
                                                                    Defendants, have not sought
                                  10                                sealing.

                                  11   ECF 85-43   Exhibit 26       Denied. Designating parties,
                                                                    Defendants, have not sought
                                  12                                sealing.
Northern District of California
 United States District Court




                                  13   ECF 85-45   Exhibit 27       Denied. Designating parties,
                                                                    Defendants, have not sought
                                  14                                sealing.

                                  15   ECF 85-47   Exhibit 28       Granted as to entire document.
                                       ECF 85-49   Exhibit 29       Granted as to pages 00004044-
                                  16                                00004064.
                                  17   ECF 85-51   Exhibit 30       Denied. Designating parties,
                                                                    Defendants, have not sought
                                  18                                sealing.
                                  19   ECF 85-53   Exhibit 31       Granted as to entire document.
                                  20   ECF 85-55   Exhibit 32       Denied. Designating parties,
                                                                    Defendants, have not sought
                                  21                                sealing.
                                  22   ECF 85-57   Exhibit 33       Granted as to entire document.
                                       ECF 85-59   Exhibit 34       Denied. Designating parties,
                                  23
                                                                    Defendants, have not sought
                                  24                                sealing.

                                  25

                                  26
                                  27

                                  28
                                                                6
                                   1          B.      Sealing Motions Relating to Defendants’ Opposition to Class Certification

                                   2                  (ECF 92, 95)

                                   3          Defendants filed their original opposition to class certification on July 12, 2019, in

                                   4   conjunction with an administrative motion to seal (ECF 92) and a separate motion to exclude the

                                   5   reports of Plaintiffs’ experts. On July 15, 2019, the Court struck Defendants’ motion to exclude

                                   6   and granted Defendants leave to file an amended opposition containing Defendants’ objections to

                                   7   Plaintiffs’ expert evidence. See Order Striking, ECF 93. Defendants timely filed an amended

                                   8   opposition on July 22, 2019, along with a corresponding administration motion to seal (ECF 95).

                                   9   Because it appears that the amended opposition completely replaces and supersedes the original

                                  10   opposition, the sealing motion corresponding to the original opposition (ECF 92) is

                                  11   TERMINATED AS MOOT.

                                  12          With respect to the sealing motion corresponding to the amended opposition (ECF 95),
Northern District of California
 United States District Court




                                  13   Defendants are the designating parties with respect to all documents except the depositions of

                                  14   Plaintiff Joanne Ferrara and her husband Robert Ferrara. Thus, Defendants bear the burden of

                                  15   establishing that all documents except the Ferrara depositions are sealable, and Plaintiffs bear the

                                  16   burden of establishing that the Ferrara depositions are sealable.

                                  17          Defendants have satisfied their burden by presenting compelling reasons for sealing, even

                                  18   though Defendants’ motion is couched in terms of good cause. Defendants’ requests are narrowly

                                  19   tailored. While Defendants do seek sealing of certain documents in their entirety, for the most part

                                  20   Defendants seek only redaction of confidential matter. Defendants have submitted the

                                  21   declarations of Jeffrey B. Margulies, Defendants’ counsel; Jon Ciarletta, the Senior Manager of

                                  22   Consumer Insights at Defendant Toyota Motor North America, Inc.; and Ashley Hack, the

                                  23   Communications Senior Planner of Vehicle Marketing and Communications for Toyota Motor

                                  24   Sales, U.S.A. See Margulies Decl., ECF 95-2; Ciarletta Decl., ECF 95-3; and Hack Decl., ECF

                                  25   95-4. Those declarants explain that the materials as to which Defendants seek sealing include

                                  26   confidential incentive and sales data, as well as confidential marketing materials and marketing

                                  27   strategies. See Margulies Decl. ¶ 6; Hack Decl. ¶¶ 2-4. The materials also include market

                                  28   research that required significant time and resources to prepare, both on the part of Defendants and
                                                                                         7
                                   1   a third party Defendants hired to conduct such research. See Hack Decl. ¶¶ 5-6; Ciarletta Decl. ¶¶

                                   2   3-7. The declarants represent that disclosure of the information could cause substantial harm to

                                   3   Defendants’ competitive standing in the automotive industry. Additionally, the materials contain

                                   4   confidential contracts, the disclosure of which could implicate the privacy rights of the contracting

                                   5   parties. See Margulies Decl. ¶¶ 2-3. Accordingly, Defendants’ sealing motion corresponding to

                                   6   their amended opposition to class certification (ECF 95) is GRANTED as to the material for

                                   7   which Defendants are the designating parties.

                                   8          Plaintiffs bear the burden of establishing that the Ferrara depositions are sealable.

                                   9   Plaintiffs have not filed declarations to meet this burden as required under Civil Local Rule

                                  10   79-5(e)(1), and the deadline to do so expired on July 26, 2019. However, Defendants have not

                                  11   filed a proof of service showing that Plaintiffs were served with the sealing motion, and in

                                  12   particular with unredacted copies of the excerpts of the Ferrara depositions as to which sealing is
Northern District of California
 United States District Court




                                  13   requested. Such proof of service is required under Civil Local Rule 79-5. Accordingly, although

                                  14   it appears from the docket that Plaintiffs received notification of the sealing motion itself from the

                                  15   ECF system, it is unclear whether Plaintiffs received sufficient information for them to evaluate

                                  16   whether the excerpts of the Ferrara depositions contain sealable material. Accordingly,

                                  17   Defendants’ sealing motion corresponding to their amended opposition to class certification (ECF

                                  18   95) is DEFERRED as to the Ferrara depositions. Defendants SHALL, on or before August 1,

                                  19   2019, file a proof of service showing that they served a copy of the sealing motion on Plaintiffs,

                                  20   including the portions of the Ferrara depositions as to which Defendants seek sealing on the basis

                                  21   that Plaintiffs are the designating parties. Plaintiffs shall have until August 5, 2019 to file the

                                  22   required declarations establishing that the Ferrara depositions are sealable.

                                  23          The Court’s ruling with respect to Defendants’ sealing motion corresponding to their

                                  24   amended opposition to class certification (ECF 95) is summarized in the following chart:

                                  25

                                  26
                                  27

                                  28
                                                                                          8
                                         ECF No.             Document                           Ruling
                                   1

                                   2   ECF 95-7    Defs.’ Amended Mem. of Points Granted as to Lines:
                                                   and Authorities Opp’n to Mot.
                                   3               for Class Certification       3:23; 3:27; 4:2-3; 4:6; 4:10;
                                                                                 4:12-15; 4:20; 4:28; 5:8; 5:11-
                                   4                                             16; 6:2-5; 6:8:10; 6:21-26;
                                                                                 6:28-7:9; 7:11-15; 7:18; 9:28;
                                   5                                             10:1; 10:7-8; 10:19-21; 13:7-8;
                                                                                 14:5; 14:8
                                   6

                                   7   ECF 95-17   Decl. of Jeffrey B. Margulies in Granted as to highlighted
                                                   Support of Opp’n to Mot. For     excerpts of ¶ 9.
                                   8               Class Certification

                                   9   ECF 95-2    Decl. of Jeffrey B. Margulies in Granted as to ¶ 2 and
                                                   Support of Defendants’ Motion highlighted excerpt of ¶ 3.
                                  10               to Seal

                                  11

                                  12
Northern District of California
 United States District Court




                                       ECF 95-17   Decl. of Jeffrey B.              Granted as to highlighted
                                  13               Margulies in Support of          excerpts of the Ashley Hack
                                  14               Opp’n to Mot. for Class          deposition transcript: 14:4;
                                                   Certification, Ex. 1             14:11; 14:16; 14:18; 14:23-24;
                                  15                                                15:2; 15:7; 15:9; 15:11-12;
                                                                                    15:15; 15:19; 15:24; 24:16;
                                  16                                                24:25; 55:11; 55:14-18; 56:1-
                                                                                    13; 56:16-18; 67:14; 67:17;
                                  17                                                75:22; 75:24; 98:5-6; 98:8;
                                  18                                                113:23; 114:12; and 114:22.

                                  19   ECF 95-17   Decl. of Jeffrey B.              Granted as to highlighted
                                                   Margulies in Support of          excerpts of the W. Joshua
                                  20               Opp’n to Mot. for Class          Hoffmann deposition
                                                   Certification, Ex. 2             transcript: 19:4-7; 19:18-20;
                                  21                                                19:25; 55:9-10; 55:17-25 and
                                  22                                                70:19.

                                  23   ECF 95-17   Decl. of Jeffrey B.              Granted as to entire document.
                                                   Margulies in Support of
                                  24               Opp’n to Mot. For Class
                                                   Certification, Exhibit 8
                                  25

                                  26
                                  27

                                  28
                                                                              9
                                       ECF 95-17   Decl. of Jeffrey B.              Deferred. Defendants have not
                                   1               Margulies in Support of          filed a proof of service
                                   2               Opp’n to Mot. For Class          showing that designating
                                                   Certification, Exhibit 11        parties, Plaintiffs, were served
                                   3                                                with the sealing motion and
                                                                                    relevant portions of the
                                   4                                                deposition of Joanne Ferrara.
                                   5   ECF 95-17   Decl. of Jeffrey B.              Deferred. Defendants have not
                                   6               Margulies in Support of          filed a proof of service
                                                   Opp’n to Mot. For Class          showing that designating
                                   7               Certification, Exhibit 14        parties, Plaintiffs, were served
                                                                                    with the sealing motion and
                                   8                                                relevant portions of the
                                                                                    deposition of Robert Ferrara.
                                   9

                                  10   ECF 95-17   Declaration of Jeffrey B.        Granted as to highlighted
                                                   Margulies in Support of          excerpts at page 1.
                                  11               Opp’n to Mot. For Class
                                                   Certification, Exhibit 20
                                  12
Northern District of California
 United States District Court




                                       ECF 95-21   Expert Report of Keith Ugone     Granted as to highlighted
                                  13                                                excerpts at pages 4, 18-25, 27-
                                                                                    28, 33 and 34.
                                  14
                                       ECF 95-21   Expert Report of Keith Ugone,    Granted as to highlighted
                                  15               Ex. 3                            excerpts at pages 3-4.
                                  16
                                       ECF 95-21   Expert Report of Keith Ugone,    Granted as to entire document.
                                  17               Ex. 5

                                  18   ECF 95-21   Expert Report of Keith Ugone,    Granted as to entire document.
                                                   Ex. 6
                                  19
                                       ECF 95-13   Decl. of Ashley Hack in          Granted as to highlighted ¶¶
                                  20               Support of Opp’n to Mot. for     3-4, 9-10, and 14.
                                                   Class Certification
                                  21
                                       ECF 95-15   Decl. of W. Joshua Hoffmann in Granted as to highlighted
                                  22               Support of Opp’n to Mot. for   paragraphs 4, 7-9.
                                                   Class Certification
                                  23
                                       ECF 95-15   Decl. of W. Joshua Hoffmann in Granted as to entire document.
                                  24               Support of Opp’n to Mot. for
                                                   Class Certification, Ex. 1
                                  25

                                  26   ECF 95-15   Decl. of W. Joshua Hoffmann in Granted as to highlighted
                                                   Support of Opp’n to Mot. for   portions at pages 8479-8490.
                                  27               Class Certification, Ex. 3

                                  28
                                                                               10
                                          ECF 95-9          Decl. of Jon Ciarletta in Support Granted as to highlighted
                                   1                        of Opp’n to Mot. for Class        excerpts of ¶¶ 3, 5-8 and 10.
                                   2                        Certification

                                   3      ECF 95-9          Decl. of Jon Ciarletta in Support Granted as to entire document.
                                                            of Opp’n to Mot. for Class
                                   4                        Certification, Ex. 1
                                   5      ECF 95-9          Decl. of Jon Ciarletta in Support Granted as to entire document.
                                                            of Opp’n to Mot. for Class
                                   6
                                                            Certification, Ex. 2
                                   7
                                          ECF 95-19         Decl. of Audrey Mito in             Granted as to highlighted
                                   8                        Support of Opp’n to Mot. for        excerpts of ¶¶ 4-7.
                                                            Class Certification
                                   9
                                          ECF 95-11         Decl. of Emily Gaitan in            Granted as to highlighted excerpts
                                  10
                                                            Support of Opp’n to Mot. for        of ¶¶ 4-7.
                                  11                        Class Certification
                                          ECF 95-11         Decl. of Emily Gaitan in            Granted as to entire document.
                                  12
Northern District of California




                                                            Support of Opp’n to Mot. for
 United States District Court




                                  13                        Class Certification, Ex. 1

                                  14

                                  15    III.   ORDER

                                  16           (1)    With respect to the sealing motions relating to Plaintiffs’ motion for class

                                  17   certification, Plaintiffs’ motions filed at ECF 84 and 87 are GRANTED IN PART AND DENIED

                                  18   IN PART, and Defendants’ motion filed at ECF 89 is GRANTED, as set forth herein. Plaintiffs
                                  19   shall file any documents as to which sealing has been denied on the public docket no earlier than 4

                                  20   days and no later than 10 days from the filing of this order. See Civ. L.R. 79-5(e)(2).

                                  21           (2)    With respect to the sealing motion relating to Defendants’ original opposition to

                                  22   class certification, Defendants’ sealing motion filed at ECF 92 is TERMINATED AS MOOT.

                                  23           (3)    With respect to the sealing motion relating to Defendants’ amended opposition to

                                  24   class certification, Defendants’ sealing motion filed at ECF 95 is GRANTED IN PART and

                                  25   DEFERRED IN PART, as set forth herein. The motion is GRANTED as to all material as to

                                  26   which Defendants are the designating parties. The motion is DEFERRED as to the Ferrara
                                  27   depositions, as to which Plaintiffs are the designating parties. Defendants SHALL, on or before

                                  28   August 1, 2019, file a proof of service showing that they served Plaintiffs with the sealing motion
                                                                                        11
                                   1   and the relevant excerpts of the Ferrara depositions. Plaintiffs shall have until August 5, 2019 to

                                   2   file the required declaration establishing that the excerpts of the Ferrara depositions are sealable.

                                   3

                                   4   Dated: July 29, 2019

                                   5                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                   6                                                     United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         12
